DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Supreme Court in KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham. The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. 

  EXEMPLARY RATIONALES
Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results; 
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/176585A1 (WO ‘585) in view of Knoppel (US 2007/0125764A1).
	WO ‘585 discloses in reference to claim:
1. A control system 100 for controlling an operation of a resistive heater 105, the control system comprising: a dielectric parameter determination module 115 for determining a material property (insulation resistance) of a dielectric material of the resistive heater when the resistive heater is in an active mode; a prediction module for predicting a life expectancy of the resistive heater based on the material property of the dielectric material; and a heater operation control module for changing operation of the resistive heater based on the material property and the life expectancy.
	
The reference to WO 585’ (submitted by Applicants) discloses a control system
100 for controlling the resistive tubular heater 105, comprising a dielectric diagnostic
module 115 for determining a dielectric parameter of the heater and for diagnosing the
performance of the heater. See abstract and paragraphs 0029-0031. Specifically, WO’585 disclsoes since the signal conditioning module 115 may comprise an input and output (I/O), an analog to digital converter (ADC), and a microprocessor, it is possible to use said module 115 to make or communicate other measurements, including but not limited to, the magnitude of current leakage to ground, as well as the voltage and/or current applied to the heater.  The measurement of current leakage is useful for determining if the heater insulation resistance (IR) is low (degraded) and can be used to adjust the rate of applying voltage to the heater in order to remove moisture and/or extend the lifetime of the heater.  Therefore module 115 can be seen to also function as a prediction module as claimed serving to alter the operation of the heater based on a measurement of a material property/dielectric parameter to prolong the useful life of the heater. 	
WO ‘585 teaches the feature of determining degradation (insulation resistance is low) and means to modify the operation of the heater to extend life expectancy i.e. – broadly a prediction module. However, additionally, Knoppel teaches this feature as conventional. Note the abstract and note paragraph 0005 for disclosing leakage current sensing to sense degradation of the heater, sensing of dry-fire in paragraph 0035 and use of an alarm indicating malfunction and deenergization of the heater in response thereto, see paragraph 0043. See paragraphs 0003-0006 and claims 1, 9 and 14 for diagnosing degradation. In view of these teachings it would have been obvious to modify and/or enhance WO 585’ with diagnostics of degradation and use of alarms and disabling in addition to sensing a high limit, to produce a safer device with maximum user protection.

2. The control system according to claim 1, wherein the material property of the dielectric material is dielectric strength of the dielectric material when the resistive heater is in the active mode. Note that WO’585 teaches sensing when insulation resistance is low.

3. The control system according to claim 1, wherein the dielectric parameter determination module further determines a change in the material property of the dielectric material. Note that WO’585 teaches sensing when insulation resistance is low, i.e. a change in the material property of the insulation resistance as designed. 


4. The control system according to claim 3, wherein the dielectric parameter determination module further includes a monitoring module including a transducer for monitoring a leakage current through the dielectric material of the resistive heater. The use of a transducer to measure leakage current is known and obvious at least under KSR rationales A, C, D.

5. The control system according to claim 4, wherein the dielectric parameter determination determines the change in the material property based on the leakage current through the dielectric material of the resistive heater. 
WO ‘585 teaches the measurement of current leakage is useful for determining if the heater insulation resistance (IR) is low (degraded) and can be used to adjust the rate of applying voltage to the heater in order to remove moisture and/or extend the lifetime of the heater.

6. The control system according to claim 5, further comprising a diagnostic module that determines performance of the resistive heater based on a comparison of the leakage current and a threshold leakage current.  Though not explicitly discussed, one of skill in the art would understand from the disclosure of WO ‘585 that in order for the measured leakage current to be used to determine if the insulation resistance is low, a design leakage current or threshold would be used as a comparison at least under KSR rationale A,C, or D

7. The control system according to claim 6, wherein the diagnostic module further includes a fault detection control module that generates a warning signal when the leakage current reaches the threshold leakage current.  See Knoppel. Note the abstract and note paragraph 0005 for disclosing leakage current sensing to sense degradation of the heater, sensing of dry-fire in paragraph 0035 and use of an alarm indicating malfunction and deenergization of the heater in response thereto, see paragraph 0043.

8. The control system according to claim 1, wherein the prediction module includes correlations among the material property, the life expectancy, and an operating temperature of the resistive heater.
WO ‘585 teaches the measurement of current leakage is useful for determining if the heater insulation resistance (IR) is low (degraded) and can be used to adjust the rate of applying voltage to the heater in order to remove moisture and/or extend the lifetime of the heater.  Note that the rate of applying voltage to the heater is proportionally related to the operating temperature of the heater. 

10. The control system according to claim 1, wherein the heater operation control module operates the resistive heater based on the material property of the dielectric material by changing at least one of operating temperature , ramp up speed and ramp down speed.
	WO ‘585 teaches optionally, the thermocouple 110 may be in communication with or attached to a signal conditioning module 115 that is capable of storing and/or processing information, such as, without limitation, sensor time response or stability, sensor contact resistance to the heater's sheath, heater's maximum temperature limit, maximum ramp rate for the heater, heater resistance or stability, and the heater's temperature profile or distribution map, as well as the difference in temperature between the heater and the area adjacent to the heater. The maximum temperature limit and the maximum ramp rate may be determined for a specific heater 105 and sensor 110 combination using conventional testing and inspection of the combination. Further note that the rate of applying voltage to the heater is proportionally related to the operating temperature of the heater.

11. A method for controlling a resistive heater, comprising: determining a material property of a dielectric material of the resistive heater when the resistive heater is in an active mode; predicting a life expectancy of the resistive heater based on the material property of the dielectric material; and controlling the resistive heater based on the material property and the life expectancy.  See Claim 1 mutatis mutandis

12. The method according to claim 11, wherein the material property is dielectric strength of the dielectric material when the resistive heater is in the active mode. Note WO ‘585 discusses measuring the leakage current to determine if insulation resistance is low—i.e dielectric strength

13. The method according to claim 12, further comprising determining the dielectric strength based on a leakage current through the dielectric material. Note WO ‘585 discusses measuring the leakage current to determine if insulation resistance is low—i.e dielectric strength

14. The method according to claim 13, further comprising establishing a threshold leakage current, and determining a heater failure when the leakage current reaches the threshold leakage current.
Though not explicitly discussed, one of skill in the art would understand from the disclosure of WO ‘585 that in order for the measured leakage current to be used to determine if the insulation resistance is low, a design leakage current or threshold would be used as a comparison at least under KSR rationale A,C, or D


15. The method according to claim 11, further comprising pre-determining correlations among the material property of the dielectric material, an operating temperature of the resistive heater and operating time. Note that the determination of low insulation resistance by sensing leakage current serves as a correlation and further the low insulation resistance is used to modify the voltage applied to the heater which serves as a correlation to operating temperature of the heating element. 

16. The method according to claim 11, further comprising controlling the resistive heater based on the material property by changing at least one of operating temperature, ramp up speed and ramp down speed.
WO ‘585 teaches optionally, the thermocouple 110 may be in communication with or attached to a signal conditioning module 115 that is capable of storing and/or processing information, such as, without limitation, sensor time response or stability, sensor contact resistance to the heater's sheath, heater's maximum temperature limit, maximum ramp rate for the heater, heater resistance or stability, and the heater's temperature profile or distribution map, as well as the difference in temperature between the heater and the area adjacent to the heater. The maximum temperature limit and the maximum ramp rate may be determined for a specific heater 105 and sensor 110 combination using conventional testing and inspection of the combination. Further note that the rate of applying voltage to the heater is proportionally related to the operating temperature of the heater.



19. The method according to claim 11, further comprising setting up mathematical formula or algorithm into a prediction module to dynamically predict the life expectancy of the resistive heater at a given temperature and time.
As per claim 19 use of an algorithm is an obvious and routine choice for the artisan, noting algorithm use in heating control circuits is very conventional.


9. The control system according to claim 1, wherein the prediction module determines a constant factor (K) based on the material property of the dielectric material.
Applicant has previously noted, a person skilled in the art should know how to predict a life expectancy of a particular electric heater based on the particular design specifications of the heater. A person of ordinary skill in the art should also know how to provide correlations and constant factor (K) when specific heater specifications are known.  As such under at least one of KSR rationales A, C, D  it would have been obvious to provide  a prediction module as taught that determines a constant factor (K) based on the material property of the dielectric material.


17. The method according to claim 11, further comprising defining and calculating a constant factor (K).
Applicant has previously noted, a person skilled in the art should know how to predict a life expectancy of a particular electric heater based on the particular design specifications of the heater. A person of ordinary skill in the art should also know how to provide correlations and constant factor (K) when specific heater specifications are known.  As such under at least one of KSR rationales A, C, D  it would have been obvious to provide  a prediction module as taught that calculates a constant factor (K) based on the material property of the dielectric material.

18. The method according to claim 17, further comprising predicting the life expectancy of the resistive heater based on the constant factor.
Applicant has previously noted, a person skilled in the art should know how to predict a life expectancy of a particular electric heater based on the particular design specifications of the heater. A person of ordinary skill in the art should also know how to provide correlations and constant factor (K) when specific heater specifications are known.  As such under at least one of KSR rationales A, C, D  it would have been obvious to provide  a life expectancy prediction module as taught that use a constant factor (K) based on the material property of the dielectric material.


20. The method according to claim 11, further comprising providing dielectric parameter changes and correlation factor as a feedback for diagnostic and fault detection control (FDC).
	WO ‘585 discloses the measurement of the applied voltage and/or current can be used to determine Power and heat flux associated with the smart heating system 100, as well as to detect the occurrence of any defects or faults. As WO ‘585 discusses the determination of faults through measurements of operating parameters, and Applicant has previously noted, a person skilled in the art should know how to predict a life expectancy of a particular electric heater based on the particular design specifications of the heater. A person of ordinary skill in the art should also know how to provide correlations and constant factor (K) when specific heater specifications are known.  As such under at least one of KSR rationales A, C, D  it would have been obvious to use both  dielectric parameter changes and correlation factor as a feedback for diagnostic and fault detection control (FDC).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 9, 11, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7, 9, 14-17 respectively of U.S. Patent No. 10420173.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims  are broader in scope than the patented claims, specifically, the instantly claimed dielectric parameter (of claims 1, 11) of a material property of a dielectric material is broader than the patented dielectric parameter (claims 1, 9) more specifically being a leakage current through a dielectric material. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/              Primary Examiner, Art Unit 3761